Citation Nr: 1433851	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-03 162	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disabilities, to include as secondary to a service-connected lumbosacral spine disability.  

2.  Entitlement to service connection for bilateral knee disabilities, to include as secondary to a service-connected lumbosacral spine disability.  

3.  Entitlement to a rating higher than 20 percent for a lumbosacral spine disability for the period prior to September 12, 2013.  

4.  Entitlement to a rating higher than 40 percent for a lumbosacral spine disability for the period since September 12, 2013.  

5.  Entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity for the period prior to September 12, 2013.  

6.  Entitlement to a rating higher than 60 percent for radiculopathy of the right lower extremity for the period since September 12, 2013.  

7.  Entitlement to a higher (compensable) rating for bowel incontinence for the period prior to September 12, 2013.  
8.  Entitlement to a rating higher than 10 percent for bowel incontinence for the period since September 12, 2013.  

9.  Entitlement to a rating higher than 10 percent for radiculopathy of the left lower extremity for the period prior to September 12, 2013.  

10.  Entitlement to a rating higher than 20 percent for radiculopathy of the left lower extremity for the period since September 12, 2013.  

11.  Entitlement to a total disability rating based on individual unemployability (TDIU rating).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  





In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In August 2013, the Board remanded the issues of entitlement to service connection for bilateral shoulder disabilities, to include as secondary to a service-connected lumbosacral spine disability; entitlement to bilateral knee disabilities, to include as secondary to a service-connected lumbosacral spine disability; entitlement to service connection for radiculopathy of the left lower extremity; entitlement to a rating higher than 20 percent for a lumbosacral spine disability; and entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity, for further development.  

In September 2013, the RO granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating for the period prior to September 12, 2013, and a 20 percent rating for the period since September 12, 2013.  Therefore, that issue is no longer on appeal.  

The September 2013 RO decision also increased the rating for the Veteran's service-connected lumbosacral spine disability (recharacterized as intervertebral disc syndrome from the previously listed herniated disc at L-5, S-1, right) to 40 percent, effective September 2013.  By this decision, the RO further increased the rating for the Veteran's service-connected radiculopathy of the right lower extremity to 60 percent, effective September 12, 2013.  The RO also granted service connection and a 10 percent rating for bowel incontinence, effective September 12, 2013.  Since those grants do not represent a total grant of benefits sought on appeal, the claims for increase remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues have been recharacterized to comport with the evidence of record.  





The issues of entitlement to a rating higher than 20 percent for a lumbosacral spine disability for the period prior to September 12, 2013; entitlement to a rating higher than 40 percent for a lumbosacral spine disability for the period since September 12, 2013; entitlement to a rating higher than 10 percent for radiculopathy of the right lower extremity for the period prior to September 12, 2013; entitlement to a rating higher than 60 percent for radiculopathy of the right lower extremity for the period since September 12, 2013; entitlement to a higher (compensable) rating for bowel incontinence for the period prior to September 12, 2013; entitlement to a rating higher than 10 percent for bowel incontinence for the period since September 12, 2013; entitlement to a rating higher than 10 percent for radiculopathy of the left lower extremity for the period prior to September 12, 2013; entitlement to a rating higher than 20 percent for radiculopathy of the left lower extremity for the period since September 12, 2013; and entitlement to a TDIU rating, are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The current bilateral shoulder disability, degenerative arthritis, is unrelated to an injury or event in service, the current degenerative arthritis as a chronic disease was not manifested to a compensable degree within one year after separation from service, and the current bilateral shoulder disability, degenerative arthritis, is not caused by or made worse by the service-connected lumbosacral spine disability.  

2.  The current bilateral knee disability, degenerative arthritis, is unrelated to an injury or event in service, the current degenerative arthritis as a chronic disease was not manifested to a compensable degree within one year after separation from service, and the current bilateral knee disability, degenerative arthritis, is not caused by or made worse by the service-connected lumbosacral spine disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shoulder disability, degenerative arthritis, to include as secondary to a service-connected lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The criteria for service connection for bilateral knee disability, degenerative arthritis, to include as secondary to a service-connected lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 


The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided a pre-adjudication VCAA notice by letter dated in May 2008.  As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); see Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, private records, and VA records. 

The Veteran was afforded VA examinations in September 2008 and in September 2013.  As the September 2008 and September 2013 VA examination reports described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the Board finds that the medical examinations and medical opinions are adequate.  See Steffl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310.  





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran was not in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Evidence

The Veteran served on active duty from October 1967 to October 1970.  The Veteran is service-connected for a disability of the lumbosacral spine.  He is also service-connected for right lower extremity radiculopathy and left lower extremity radiculopathy and bowel incontinence.  

Bilateral Shoulder Disability

The available service treatment records do not contain any complaint, finding, treatment, or diagnosis of any right shoulder or left shoulder problems.  

After service, in December 1971 on VA examination, it was noted that the Veteran left the service in October 1970, that records showed that he had difficulty with his lower back, and that he eventually was diagnosed with a degenerative disc or a herniated nucleus pulposis of the lumbosacral spine. The Veteran complained of pain between the shoulder blades. A bilateral shoulder disability was not diagnosed.  

In February 2006 VA records show that the Veteran had a history that included low back pain and pain in the shoulder blades.  The assessment included low back pain and pain in the shoulder blades off and on for years.  

In November 2006, in a physical therapy report from the Baylor Medical Center the Veteran complained of pain in shoulder blades.  

In September 2008 on VA examination, the Veteran reported that he had suffered from pain in his shoulders for two years.  The diagnoses included bilateral shoulder sprains of two years' duration.  The VA examiner stated that the difficulty with the bilateral shoulder and shoulder blade pain was less likely than not secondary to the service-connected herniated disc.  


In October 2009, private medical records show that the Veteran was followed for lumbosacral stenosis and chronic neck pain.  It was noted that, in addition, the Veteran had developed some pain between the shoulder blades.  

In September 2013, on VA examination, the Veteran complained of pain in the scapular region and that he had some loss of range of motion in the shoulders. The Veteran denied any specific injury to the shoulders and scapulae.   The diagnosis was bilateral shoulder pain.  The VA examiner stated that limited and painful range of motion of the shoulders was related to degenerative arthritis as confirmed on X-rays.  The VA examiner stated that the X-rays of the right shoulder showed an old avulsion fracture of the clavicle secondary to previous trauma which undoubtedly contributed to the development of degenerative arthritis in the shoulder.  It was noted that the Veteran had denied any history of trauma to that area.  The VA examiner expressed the opinion that it was not at least as likely as not that the shoulder pain and X-ray findings were caused or aggravated by the service-connected residuals of a herniated disc at L5-S1 of the lumbosacral spine.  

Analysis

The Veteran asserts that he has bilateral shoulder disability is related to the service-connected lumbosacral spine disability.  On the basis of the service treatment records alone, a bilateral shoulder disability to include degenerative arthritis was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection, pertaining to chronicity and continuity of symptomatology are addressed.  As there is no competent evidence either contemporaneous with or after service that degenerative arthritis was noted during service, that is, signs or symptoms indicative of, but not dispositive of degenerative arthritis, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  



See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b), which is interpreted as a condition indicative of, but not dispositive of a chronic disease). 

And the record does not show that degenerative arthritis as a chronic disease, initially diagnosed in 2013, 40 years after service in 1970, was manifest to a compensable degree during the one year presumptive period for a chronic disease after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for degenerative arthritis of the shoulders still can be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  There is no competent lay or medical evidence that degenerative arthritis of the shoulders is otherwise related to an injury, disease, or event in service, except for the assertion that the disability is related to the service-connected disability of the lumbosacral spine, which is addressed separately under 38 C.F.R. § 3.310 for a disability that is caused by or aggravated by a service-connected disability. 

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  And the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current disability of the bilateral shoulders and the service-connected disability of the lumbosacral spine. 



Degenerative arthritis is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  

As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current degenerative arthritis of the shoulders and the service-connected disability of the lumbosacral spine.  

Since the Veteran's lay opinion is not competent evidence, the opinion by the Veteran is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  

As degenerative arthritis is not a condition under case law that has been found to be capable of lay observation and the disability is not a simple medical condition, capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.  

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  No medical professional has associated the degenerative arthritis to the service-connected disability of the lumbosacral spine. 




As the Veteran's lay evidence is not competent evidence, the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

There is no medical evidence in favor of the claim.  One VA examiner found that Veteran's bilateral shoulder disability was less likely than not secondary to service-connected disability of the lumbosacral spine. Another VA examiner, concluded  that it was not at least as likely as not that the shoulder pain and X-ray findings were caused or aggravated by the service-connected disability of the lumbosacral spine.  

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a bilateral shoulder disability on a direct and secondary basis, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Bilateral Knee Disability 

Evidence

The available service treatment records do not contain any complaint, finding, treatment, or diagnosis of a right knee or left knee abnormality.  

After service, in February 2006 VA records show that the Veteran had a history of degenerative joint disease in the left knee.  The assessment was degenerative joint disease in the left knee by X-ray.  In April 2006, history included of degenerative joint disease of the knees.    




In July 2006, the Veteran complained of a long history of bilateral knee pain.  The assessment was severe bilateral knee osteoarthritis.  

In November 2007, private medical records show that the Veteran had bilateral total knee replacement.  The postoperative diagnosis was osteoarthritis of the knees.  

In September 2008 on VA examination, the Veteran stated that he began to have difficulty with his knees in 1998.  The VA examiner stated that the bilateral knee disabilityand knee replacements were less likely than not secondary to the service-connected disability of the lumbosacral spine.  

In September 2013, on VA examination, the Veteran stated that the onset of bilateral knee pain was in 1998.  The Veteran attributed his bilateral knee pain to osteoarthritis.  The VA examiner stated that it was far more likely that osteoarthritis of the knees was a consequence of age rather than as a result of lumbar radiculopathy.  The VA examiner concluded that it was not at least as likely as not that the bilateral knee degenerative arthritis was caused by or aggravated by the disability of the lumbosacral spine.  

Analysis


The Veteran asserts that he has bilateral knee disability is related to the service connected lumbosacral spine disability. 

On the basis of the service treatment records alone, a bilateral knee disability, degenerative arthritis, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  






As there is no competent evidence either contemporaneous with or after service that degenerative arthritis was noted during service, that is, signs or symptoms indicative of, but not dispositive of degenerative arthritis, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Walker, at 1338-40. 

And the record does not show that degenerative arthritis as a chronic disease, initially diagnosed in 2006 with a history dating to 1998, almost 30 years after service in 1970, was manifest to a compensable degree during the one year presumptive period for a chronic disease after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection for degenerative arthritis still can be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  There is no competent lay or medical evidence that degenerative arthritis of the knees is otherwise related to an injury, disease, or event in service, except for the assertion that the disability is related to the service connected disability of the lumbosacral spine, which is addressed separately under 38 C.F.R. § 3.310 for a disability that is caused by or aggravated by a service connected disability. 

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson, at 1316 (Fed. Cir. 2009).  And the Veteran as a lay person is competent to identify a simple medical condition.  Jandreau, at 1377.  

As previously explained degenerative arthritis is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  



And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current degenerative arthritis of the knees and the service-connected disability of the lumbosacral spine.  

Since the Veteran's lay opinion is not competent evidence, the opinion by the Veteran is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.  

As for the medical evidence, competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.  No medical professional has associated degenerative arthritis of the knees to the service-connected disability of the lumbosacral spine. 

There is no medical evidence in favor of the claim.  One VA examiner found that the bilateral knee disability was less likely than not secondary to service-connected disability of the lumbosacral spine.  Another VA examiner concluded that it was not at least as likely as not that the bilateral knee degenerative arthritis, resulting in total knee replacements, were caused by or aggravated by the service-connected disability of the lumbosacral spine.  

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a bilateral knee disability on a direct and secondary basis, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  








ORDER

Service connection for a bilateral shoulder disability, degenerative arthritis, to include as secondary to a service-connected disability of lumbosacral spine disability is denied.  

Service connection for a bilateral knee disability, degenerative arthritis, to include as secondary to a service-connected disability of the lumbosacral spine is denied.  


REMAND

On the claims for increase for the lumbosacral spine, radiculopathy of the right lower extremity, and bowel incontinence, the Veteran asserts that since he was last examined by VA the service-connected disabilities have worsened.  As the record raises questions as to the current severity of the service-connected disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted. 

Also, in September 2013, the RO granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating for the period prior to September 12, 2013, and a 20 percent rating for the period since September 12, 2013.  In a statement in October 2013, the Veteran expressed disagreement with the assigned ratings.  As the RO has not yet issued a statement of the case, the Board is compelled to remand the claim to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

And the record reasonable raises the claim for a total disability rating for compensation based on individual unemployability, which needs further development under the duty to assist. 





Accordingly, the claims are REMANDED for the following action:

1.  Ensure VCAA notice on the claim for a total disability rating for compensation based on individual unemployability. 

2.  Afford the Veteran a VA examination, including electromyography and nerve conduction studies, to determine the current severity of the residuals of the service-connected disability of the lumbosacral spine disability, including and radiculopathy of the right lower extremity.  

The VA examiner is asked to specifically address the following:

a).  Range of motion of the thoracolumbar spine. 

b).  Objective neurological abnormality in the right lower extremities, that is, any motor or sensory loss, and, 

c).  Any incapacitating episodes (a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician). 

The Veteran's file must be provided to the VA examiner for review.  



3.  Afford the Veteran a VA examination to determine the current level of severity of the service-connected bowel incontinence, including involuntary bowel movements, if any, and the frequencyof occurrence.  

The Veteran's file must be provided to the VA examiner for review. 

4.  Furnish the Veteran and his representative a statement of the case on the staged rating for radiculopathy of the left lower extremity.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.

5.  After the above development is completed adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


